COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-13-00064-CV


Jonathan Aflatouni, a/k/a John             §    From the 431st District Court
Aflatouni
                                           §    of Denton County

v.                                         §    (2012-71252-431)

                                           §    April 30, 2015
Mark Anthony Montoya and Enid
Montoya                                    §    Opinion by Justice Dauphinot


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the order of the trial

court is affirmed. We remand this case to the trial court for further proceedings.

      It is further ordered that Appellant Jonathan Aflatouni, a/k/a John Aflatouni

shall pay all of the costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By __/s/ Lee Ann Dauphinot_____________
                                         Justice Lee Ann Dauphinot